Citation Nr: 0612790	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
tendonitis, right (major) shoulder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
August 1994.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the RO initially denied the veteran's 
claim for a higher rating and he disagreed.  In a March 2004 
decision, the Decision Review Officer increased the veteran's 
right shoulder disability to 20 percent, effective for the 
entire time on appeal.  

Significantly, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2005.  A transcript of the hearing is 
of record.

At the hearing, the veteran appears to have attempted to 
raise an issue of a total disability rating based on 
individual unemployability (TDIU).  The Board notes that a 
claim for TDIU was denied by rating decision dated in 
February 2002.  The veteran did not appeal, and that decision 
became final.  If he desires to pursue a claim for TDIU based 
on new and material evidence, he should do so with 
specificity at the RO.  At this point, the Board does not 
have jurisdiction over this issue and it will not be 
addressed in this decision.




FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain, weakness, and 
numbness.

2.  Objective findings of the veteran's right shoulder 
disability include essentially normal range of motion, normal 
strength of shoulder, elbow, wrist, and grip, and no 
neurological impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
tendonitis, right (major) shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 
4.59, 4.69, 4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 
5003, 5010, 5024, 5200, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At a hearing before the Board, the veteran testified that his 
right shoulder disability was worse than currently evaluated.  
He maintained that he had difficulty using tools, could not 
play with his children, and experienced pain and numbness in 
the shoulder and arm.  He strongly disputed the most recent 
VA examination and asserted that the VA examiner refused to 
listen to anything that he had to say.

The veteran is currently rated under DC 5024 for 
tenosynovitis.  Diagnostic Code 5024 provides that 
tenosynovitis is to be rated as degenerative arthritis (DC 
5003) on the basis of limitation of motion of the affected 
part.  The Board will also consider DCs 5200, 5201, 5202, and 
5203 in evaluating the veteran's right shoulder disability.

The medical evidence and the veteran's own testimony reflect 
that he is right-hand dominant.  In order for the veteran to 
receive a rating higher than 20 percent for his right (major) 
shoulder disability, the medical evidence must show any of 
the following:

?	favorable ankylosis of the scapulohumeral articulation 
with abduction to 60 degrees - 30 percent (DC 5200);
?	limitation of the arm to midway between side and 
shoulder level - 30 percent (DC 5201);
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
tendonitis, right (major) shoulder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
August 1994.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the RO initially denied the veteran's 
claim for a higher rating and he disagreed.  In a March 2004 
decision, the Decision Review Officer increased the veteran's 
right shoulder disability to 20 percent, effective for the 
entire time on appeal.  

Significantly, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2005.  A transcript of the hearing is 
of record.

At the hearing, the veteran appears to have attempted to 
raise an issue of a total disability rating based on 
individual unemployability (TDIU).  The Board notes that a 
claim for TDIU was denied by rating decision dated in 
February 2002.  The veteran did not appeal, and that decision 
became final.  If he desires to pursue a claim for TDIU based 
on new and material evidence, he should do so with 
specificity at the RO.  At this point, the Board does not 
have jurisdiction over this issue and it will not be 
addressed in this decision.




FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain, weakness, and 
numbness.

2.  Objective findings of the veteran's right shoulder 
disability include essentially normal range of motion, normal 
strength of shoulder, elbow, wrist, and grip, and no 
neurological impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
tendonitis, right (major) shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 
4.59, 4.69, 4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 
5003, 5010, 5024, 5200, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At a hearing before the Board, the veteran testified that his 
right shoulder disability was worse than currently evaluated.  
He maintained that he had difficulty using tools, could not 
play with his children, and experienced pain and numbness in 
the shoulder and arm.  He strongly disputed the most recent 
VA examination and asserted that the VA examiner refused to 
listen to anything that he had to say.

The veteran is currently rated under DC 5024 for 
tenosynovitis.  Diagnostic Code 5024 provides that 
tenosynovitis is to be rated as degenerative arthritis (DC 
5003) on the basis of limitation of motion of the affected 
part.  The Board will also consider DCs 5200, 5201, 5202, and 
5203 in evaluating the veteran's right shoulder disability.

The medical evidence and the veteran's own testimony reflect 
that he is right-hand dominant.  In order for the veteran to 
receive a rating higher than 20 percent for his right (major) 
shoulder disability, the medical evidence must show any of 
the following:

?	favorable ankylosis of the scapulohumeral articulation 
with abduction to 60 degrees - 30 percent (DC 5200);
?	limitation of the arm to midway between side and 
shoulder level - 30 percent (DC 5201);
?	malunion of the humerus of the major arm with marked 
deformity - 30 percent (DC 5202); or
?	recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding 
of all arm movements - 30 percent (DC 5202).

Considering the veteran's disability under the relevant 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
disability picture meets the criteria for a higher rating at 
this time.

First, the medical evidence does not support a higher rating 
based upon ankylosis (defined as a fixation of the joint).  
Specifically, in the most recent examination, abduction of 
the shoulder was reported as 160 degrees actively, and 
"easily" to 180 degrees passively (with 180 degrees as 
anatomically normal), flexion was reported as 180 degrees 
(anatomically normal).  Internal rotation was reported as 
90 degrees and external rotation to 85 degrees (with 90 
degrees as anatomically normal for both).  This evidence is 
consistent with a prior VA examination dated in September 
2002, which showed range of motion as anatomically normal.  
Given that the evidence does not reflect ankylosis (fixation) 
of the right shoulder, there is no basis for a higher rating 
under DC 5200.

Next, in order to warrant a higher rating under DC 5201, the 
evidence must show limitation of motion of the arm to midway 
between side and shoulder level.  The reported ranges of 
motion in both VA examinations reflect that the veteran could 
lift his right shoulder, at the very least, to the shoulder 
level and essentially above shoulder level.  Specifically, 
under 38 C.F.R. § 4.71, Plate 1, holding the arm straight out 
at the shoulder level is considered to be at 90 degrees of 
flexion and abduction, and 0 degrees of internal and external 
rotation.  Because the veteran could perform flexion and 
abduction to, at the least 160 degrees, and external rotation 
to 90 degrees, the preponderance of evidence does not support 
a higher rating under DC 5201.

The Board has also considered the September 2002 VA 
examiner's observation that he suspected that the veteran 
would lose 25-30 degrees of range of motion during acute 
flare-ups.  While this comment formed the basis of the 
Decision Review Officer's determination that a 20 percent 
rating was warranted, the more restrictive level of 
limitation would still not support a higher than 20 percent 
rating under DC 5201.  That is to say, assuming that, at its 
most limiting, the range of motion of the veteran's right 
shoulder was 150 degrees for flexion and abduction (180 
degrees minus 30 degrees more limiting, as speculated by the 
VA examiner), the level of motion would still be well above 
the veteran's shoulder level (arm straight out at shoulder 
level is considered 90 degrees of flexion and abduction).  
Therefore, the evidence does not support a higher rating, 
even considering it in a light most favorable to the veteran. 

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, an April 2004 X-ray reportedly showed no 
evidence of bony injury or destruction, and the shoulder 
joint was normal in appearance.  In addition, a physical 
examination revealed normal strength of abduction of both 
shoulders, normal strength of flexion and extension of both 
wrists, normal strength of grips bilaterally, and normal 
strength of flexion of elbows.  There was no atrophy in the 
upper extremities.  As the evidence does not show a marked 
deformity of the shoulder or frequent recurrent dislocation 
or guarding of arm movements, there is no basis for a higher 
rating under DC 5202.

Parenthetically, the current 20 percent rating is the highest 
available under DC 5203 for impairment of the clavicle or 
scapula.  Therefore, a higher than 20 percent rating would 
not be available under this diagnostic code regardless of the 
severity of the veteran's shoulder disability.  

The Board has also considered the veteran's more recent 
complaints of numbness and tingling of the right extremity.  
In April 2004, he underwent a VA examination specifically to 
address the potential neurological impairment.  After a 
physical examination reflecting essentially normal range of 
motion, equal and active deep tendon reflexes, and normal 
strength of the shoulders, wrists, grips, and elbows, the 
examiner concluded that there was no nerve impairment to the 
right upper extremity.  The examiner further reported that he 
suspected diagnoses of rotator cuff tear and/or tear of the 
shoulder joint labrum were not sufficiently established by 
the previous examiner or by the current examination.  He 
stated that pain in the posterior shoulder muscle was a 
common symptom of tension.  The examiner concluded that the 
tendonitis of the right shoulder was limited to the long head 
of the biceps and was not a general tendonitis of the right 
shoulder.  Because the evidence does not show nerve 
impairment, the Board finds that the diagnostic codes 
regarding peripheral neuropathy are not for application.

Next, the Board has considered the veteran's vigorous 
objections to the April 2004 VA examination and the behavior 
of the VA examiner as alleged.  The Board is mindful that if 
an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  The Board has carefully reviewed the April 2004 
examination report and finds it adequate for rating purposes.  
Specifically, the examiner noted that he had reviewed the 
claims file and service medical evidence.  This statement 
appears accurate as the examiner described various findings 
regarding the veteran's right shoulder in both the service 
medical records and post-service VA examinations.  The 
examiner also remarked that the veteran had apparently never 
had a full evaluation of his right shoulder by either the VA 
or a private physician, which is also consistent with the 
absence of VA outpatient treatment records and private 
medical evidence in the claims file.  

Moreover, it is apparent that the examiner conducted a 
physical examination as range of motions were listed, points 
of tenderness were noted, and a neurological assessment was 
undertaken.  The examiner related strengths of multiple 
muscle groups, ordered X-rays, and concluded that the DeLuca 
criteria were covered by the current impairment.  The 
examiner also rendered a fairly detailed medical opinion 
regarding the veteran's complaints of numbness of the right 
upper extremity.

While it is regrettable that the examiner was rude, abrupt, 
or short-tempered with the veteran, that is not a basis, in 
and of itself, to render the examination inadequate.  Because 
the record as it stands is sufficient for purposes of 
rendering an objectively supported evaluation as to the 
nature of the veteran's complaints and, thus, to evaluate the 
claim on appeal, the Board finds that the April 2004 
examination is adequate for rating purposes and a remand for 
another examination would unnecessarily delay resolution of 
the veteran's claim.  

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected right shoulder 
disability is worse than currently evaluated.  Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected right shoulder disability are evaluated, are more 
probative than the subjective evidence of an increased 
disability.  In sum, even considering the veteran's on-going 
complaints of pain, weakness, and numbness, the evidence does 
not support a higher rating as shown by the absence of 
shoulder ankylosis, no impairment of the humerus, no 
limitation of motion sufficient to warrant a higher rating, 
and no peripheral neuropathy.  For these reasons, the Board 
finds that the preponderance of evidence is against the claim 
for a higher rating.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2002, prior to the initial adjudication of the 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The August 2002 VCAA notice letter generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2004 SOC.  In essence, what the VCAA seeks to achieve 
is to give the appellant notice of the elements outlined 
above.  Once that has been done - regardless of whether it 
has been done by way of a single notice letter, or via more 
than one communication - the essential purposes of the VCAA 
have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in February 
2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in September 2002 and 
April 2004.  The available medical evidence is sufficient for 
an adequate determination.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for tendonitis, right (major) shoulder, is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


